DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-15 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from a multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 9-15 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, hanger and pair of sockets have previously been established in the claims, raising an antecedent issue.  The examiner will examine as best understood with these components one in the same as those of claim 5.  Appropriate correction is required.
Regarding claim 8, it is unclear if the cloth panel is the same component as the shade cloth previously established in the claims.  The examiner will examine as best understood with the components one in the same.  Appropriate correction is required.
Regarding claim 13, it is unclear how the lower end of the post can be inserted into a bracket when the lower end was previously claimed as being received in a foot member.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 13, it is unclear if the bracket is the same as the bracket previously established in the claims.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 13, it is unclear if the longitudinal members are the same members previously established in the claims.  The examiner will examine with the components one in the same.  Appropriate correction is required.
Regarding claim 14, it is unclear if the hanger is the same component previously established in the claims as a clip.  The examiner will examine with the two components one in the same.  Appropriate correction is required.
Regarding claim 15, it is unclear if the holes are the same component previously established in the claims.  The examiner will examine with the holes the same holes as those established in claim 7.  Appropriate correction is required.
Claim 17 recites the limitation "the lower end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 21, it is unclear how the bottom of a post can be received by a bracket when previous claims state the bottom end is secured in a foot member.  The examiner will examine as best understood with the foot member being a second type of bracket.  Further, it is unclear if the bracket claimed in the bracket previously established in the claims, raising an antecedent issue.  Appropriate correction is required.
Claims 9, 18-20, 22-23 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, U.S. Patent 6,892,503 in view of Elston, U.S. Patent 4,429,730.
Regarding claim 5, Kang discloses a frame structure having a frame defined by a plurality of elongate structural members (2), said structural members including a plurality of vertically extending posts (17) and a plurality of longitudinal stringers (6, 14, 15) extending between said posts, an upper end of each of said posts being connected to at least a pair of said longitudinal stringers by a bracket (16) to define a corner of said frame, each bracket having a socket to receive an end of each of the structural members converging to the respective corner (into which components 6, 14, 15 are inserted; see Fig. 1), but does not disclose a hanger extending between a pair of said sockets connecting said longitudinal stringers at each corner and a shade cloth connected to and extending between said hangers to provide a roof .  Elston teaches a hanger (15) extending between a pair of corner structural members holding in place a cloth covering (1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize hangers between adjacent socket members for the covering piece to better secure the covering and to allow for portions of the covering between adjacent structural members to be removed individually as desired by a user.
Regarding claim 8 (dependent on Claim 5), Kang in view of Elston discloses a frame structure wherein a hanger extends between a pair of said sockets connecting one of said longitudinal stringers and one of said posts at each corner and a cloth panel is connected to and extends between said hanger and an attachment point on said post to provide a side panel (Kang Fig. 1, Elston Fig. 1).  
Regarding claim 16, Kang discloses a frame structure having a frame defined by a plurality of elongate structural members (2), said structural members including a plurality of vertically extending posts (17) and a plurality of longitudinal stringers (6, 14, 15) extending between said posts, an upper end of each of said posts being connected to at least a pair of said longitudinal stringers by a bracket (16) to define a corner of said frame, each bracket having a socket to receive an end of each of the structural members converging to the respective corner (into which components 6, 14, 15 are inserted; see Fig. 1), but does not disclose a hanger extending between a pair of said sockets connecting one of said longitudinal stringers and one of said posts at each corner and a panel connected to and extending between a pair of said brackets and between each of said pair of said hanger and an attachment point on a respective one of said posts to provide a side panel extending between a pair of said posts.  Elston teaches a hanger (15) extending between a pair of corner structural members holding in place a cloth covering (1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize hangers between adjacent socket members for the covering piece to better secure the covering and to allow for portions of the covering between adjacent structural members to be removed individually as desired by a user.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, U.S. Patent 6,892,503 in view of Elston, U.S. Patent 4,429,730 and Inman, U.S. Patent 5,966,890.
Regarding claim 6, Kang in view of Elston discloses a frame structure but does not disclose wherein each socket has a face inwardly directed toward a face of an adjacent socket to provide pairs of opposed faces on each of said brackets, and said hanger extends between a pair of opposed faces on said brackets.  Inman teaches rectangular structural members in a frame structure (Fig. 1); each corner bracket structure (20) having sockets comprising faces which are directed toward a face of an adjacent socket (see Figures, generally).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use structural members which comprise a rectangular cross-section, thereby including socket faces directed toward one another, depending on the availability of materials/sections of materials, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 7, the prior art discloses a frame structure including holes (Kang 47) in said pairs of opposed faces to accommodate a fastener to secure respective ones of the structural members to the bracket.  
Regarding claim 8 (dependent on Claims 6, 7), Kang in view of Elston discloses a frame structure wherein a hanger extends between a pair of said sockets connecting one of said longitudinal stringers and one of said posts at each corner and a cloth panel is connected to and extends between said hanger and an attachment point on said post to provide a side panel (Kang Fig. 1, Elston Fig. 1).  
Claim(s) 17-18, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, U.S. Patent 6,892,503 in view of Elston, U.S. Patent 4,429,730 and Barker, U.S. Patent 9,163,394.
Regarding claim 17, the prior art discloses a frame structure but does not disclose specifically wherein the lower end of each of said posts is secured in a foot having a socket attached to substrate.  Barker teaches a foot component on a frame structure (102).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a foot member for attaching to a substrate to hold the relatively light structure in place.
Regarding claim 18, the prior art as modified discloses a frame structure wherein said foot has a base plate (Barker 100) extending laterally from the socket.  
Regarding claim 21 (depending from claim 16), Kang discloses a frame structure wherein longitudinal members are received in orthogonal sockets of said bracket, said longitudinal members extending between brackets on respective ones of said posts to provide an enclosed frame (Fig. 1, generally), but does not disclose the lower end of each of said posts is received in a socket of a bracket.  Barker teaches a foot component on a frame structure (102).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a foot member (or bracket) for attaching to a substrate to hold the relatively light structure in place.  
Regarding claim 21 (depending from claims 17-18), the prior art as modified discloses a frame structure wherein the lower end of each of said posts is received in a socket of a bracket (as in Barker Fig. 1) and longitudinal members are received in orthogonal sockets of said bracket, said longitudinal members extending between brackets on respective ones of said posts to provide an enclosed frame (Kang Fig. 1, generally).  
Regarding claim 22, the prior art discloses a frame structure but does not specifically disclose wherein each socket of the bracket at the lower end of a post has a face inwardly directed toward a face of an adjacent socket to provide pairs of opposed faces on each of said brackets, and a hanger extends between a pair of opposed faces on said brackets.  The Hanger as taught by Elston (Fig. 1) spans between adjacent structural members (sockets, as modified) and is provided in each of four corners of each individual panel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize bottom brackets which are similar to the upper brackets for production purposes so that less of a variation of components is required for the construction of a frame, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 23, the prior art as modified discloses a frame structure including holes in said pairs of opposed faces (Kang 47) to accommodate a fastener to secure respective ones of the structural members to the bracket.  
Claim(s) 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, U.S. Patent 6,892,503 in view of Elston, U.S. Patent 4,429,730, Barker, U.S. Patent 9,163,394, and Inman, U.S. Patent 5,966,890.
Regarding claim 19, the prior art discloses a frame structure but does not disclose wherein said foot has a planar face and an array of holes on said planar face.  Inman teaches rectangular structural members in a frame structure (Fig. 1); each corner bracket structure (20) having sockets comprising faces which are directed toward a face of an adjacent socket (see Figures, generally).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use structural members which comprise a rectangular cross-section, thereby including socket faces directed toward one another, depending on the availability of materials/sections of materials, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  The hanger will then extend between a pair of opposing sockets.  Kang discloses securing holes on the brackets (47).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an array of holes to better secure the frame to the foot member and prevent from rotation, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 20, the prior art as modified discloses a frame structure wherein a clip (10) is secured to said array of holes to provide said attachment point for a side panel extending from a corner to said foot (as in Elston Fig. 1).  
Regarding claim 21 (depending from claims 19-20), the prior art as modified discloses a frame structure wherein the lower end of each of said posts is received in a socket of a bracket (as in Barker Fig. 1) and longitudinal members are received in orthogonal sockets of said bracket, said longitudinal members extending between brackets on respective ones of said posts to provide an enclosed frame (Kang Fig. 1, generally).  
Regarding claim 22, the prior art discloses a frame structure but does not specifically disclose wherein each socket of the bracket at the lower end of a post has a face inwardly directed toward a face of an adjacent socket to provide pairs of opposed faces on each of said brackets, and a hanger extends between a pair of opposed faces on said brackets.  The Hanger as taught by Elston (Fig. 1) spans between adjacent structural members (sockets, as modified) and is provided in each of four corners of each individual panel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize bottom brackets which are similar to the upper brackets for production purposes so that less of a variation of components is required for the construction of a frame, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 23, the prior art discloses a frame structure including holes in said pairs of opposed faces (Kang 47) to accommodate a fastener to secure respective ones of the structural members to the bracket.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633